Interlocutory judgment reversed, with costs, and demurrer sustained, with costs,, with leave to the plaintiff to plead over upon payment of the costs of the demurrer and of this appeal. Held, that the complaint fails to state any reason why the defendant failed to comply with the provisions of the former judgment or to allege that it was because of the refusal of defendant’s wife to join in the conveyance, or that the right to the relief sought by this action could not properly have been deter*907miued in the former action. All concurred, except Spring and Williams, JJ., who dissented.